Cobb, J.
1. The mere fact that a wife may be the owner of a tract of land upon which a house is erected out of materials furnished solely on the credit of her husband will not render her liable for the value of such materials, nor authorize a judgment against her for the same on the theory that she was the concealed principal of her husband, when there is no evidence that he wasin any way acting as her agent when he purchased the materials.
2. There was no error of law complained of, and the evidence authorized the judgment rendered by the judge of the city court presiding without a jury.

Judgment affirmed.


All the Justices concurring, exceptLittle and Lewis, JJ., absent.